IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 11, 2007
                                No. 07-40308
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

ALEJANDRO FLORES

                                           Petitioner-Appellant

v.

TC OUTLAW; UNITED STATES OF AMERICA

                                           Respondents-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 1:07-CV-50


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Alejandro Flores, federal prisoner # 56143-079, was convicted of two drug-
related charges and one racketeering charge, and he is currently serving life in
prison. Flores filed a 28 U.S.C. § 2241 petition to challenge his convictions and
sentences, and the district court dismissed his petition. Flores fails to address
the district court’s determination that he was not entitled to proceed under
§ 2241. Consequently, he has failed to show any error in connection with the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40308

district court’s dismissal of his petition. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The judgment of the district
court is AFFIRMED.




                                       2